Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicants filed a terminal disclaimer to overcome the obvious double patent rejections of US Patent No. 10,505,865.  A thorough review of the prior art fails to disclose or render obvious, “receiving a response to the message from the remote data host, the response to the message including at least one of: a new number of data availability resources associated with the data, a location of a new data availability resource associated with the data, or a status of a scaling procedure performed by the remote data host.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 


/Chirag R Patel/
Primary Examiner, Art Unit 2454